OPINION OF THE COURT
Per Curiam.
Respondent Michael Peter Merola was admitted to practice law by the Second Department on August 3, 1983.
Respondent pleaded guilty to attempted grand larceny in *59the third degree, a class E felony (Penal Law §§ 110.00, 155.35) in Supreme Court, Bronx County, on June 16, 1987.
The Departmental Disciplinary Committee has moved for an order, pursuant to Judiciary Law § 90 (4) (b), striking respondent’s name from the roll of attorneys, upon the ground that respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. The Departmental Disciplinary Committee notes that Judiciary Law § 90 (4) (a) requires that respondent be automatically disbarred upon his entry of a plea of guilty to a felony (see also, Matter of Cohen, 107 AD2d 189 [1st Dept 1985]; Matter of Swirsky, 103 AD2d 195 [1st Dept 1984]). Respondent opposes the application, requesting that he be granted leave to resign pursuant to 22 NYCRR 603.11.
Respondent’s resignation cannot be accepted at this time since his disbarment was automatic and effective upon his conviction (Matter of Phillips, 100 AD2d 69 [1st Dept 1984]).
Accordingly, the application should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Murphy, P. J., Ross, Asch, Rosenberger and Smith, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective October 22, 1987.